DETAILED ACTION

Response to Arguments 
Applicant’s arguments and amendments filed on 05/17/2022, with respect to claims 9-20 have been fully considered and persuasive. Due to the current amendment to the Claims, the objection and rejections under 35 U.S.C. 112(b) are withdrawn. Therefore, the rejections addressed in the previous office action have been withdrawn and claims 9-20 are allowed.

Allowable Subject Matter
Claims 9-20 are allowed. 

The following is an examiner’s statement of reasons for allowance: 

With regard to Claim 9, the prior arts of the record do not teach or fairly suggest a component concentration measurement device, in combination with the other recited elements, a processor that determines a concentration of a target component contained in the measurement object by comparing an amplitude of the first electrical signal and a phase of the first electric signal with absorbance spectra of one or more substances, wherein a first light absorption coefficient of the first light and a second light absorption coefficient of the second light corresponds to a background component contained in the measurement object and are equal in change amount with regard to a temperature change, and wherein the first light absorption coefficient has a sign different from the second light absorption coefficient.

With regard to Claim 15, the prior arts of the record do not teach or fairly suggest a component concentration measurement method, the method comprising, in combination with the other recited steps, obtaining a concentration of a target component contained in the measurement object by comparing an amplitude and a phase of the first electric signal with absorbance spectra of one or more substances, wherein a first light absorption coefficient of the first light and a second light absorption coefficient of the second light corresponds to a background component contained in the measurement object and are equal in change amount with regard to a temperature change, and wherein the first light absorption coefficient has a sign different from the second light absorption coefficient.  

Claims 10-14 and 16-20 are allowed by virtue of their dependence from Claims 9 and 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN NATH whose telephone number is (571)270-1443.  The examiner can normally be reached on M to F 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on 571 272 2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUMAN K NATH/Primary Examiner, Art Unit 2861